Exhibit 10.16
Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.
September 21, 2010
Symetra Life Insurance Company
777 108th Ave NE, Suite 1200
Bellevue, WA 98004-5135
Chase Insurance Agency Inc.
Attn: Annuity Sales Program Manager
111 E. Wisconsin Ave, Suite 110
Milwaukee, WI 53222

Re:   Amendment to Symetra Select 5 Fixed Annuity Base Commissions

Dear Annuity Sales Program Manager:
As we had discussed and agreed, effective as of October 4, 2010, Symetra is
amending the current Sales Agreement for fixed products between you and Symetra
Life Insurance Company (“Agreement”) by replacing your current base commission
schedule for the Select 5 Fixed Annuity product, with the enclosed schedule.
Any Select 5 application signed and submitted prior to October 4, 2010 will be
paid in accordance with the commission schedule in effect at the time of
submission.
All other provisions of the Agreement remain unchanged.
All of us at Symetra thank you for your business and look forward to continuing
to help you to “reach for great things.” If you would like to learn more about
our products, please contact your key account manager or visit us online at
www.symetra.com/financial.

 
Sincerely,
 
-s- Pat McCormick [v58499v5849901.gif]
Pat McCormick
Senior Vice President
Symetra Life Insurance Company

Enclosure
Stat: 24-33-9916

 



--------------------------------------------------------------------------------



 



Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.
COMMISSION SCHEDULE
FOR FIXED ANNUITY PRODUCTS
Effective as of October 4, 2010

                  Product Name   Compensation Rate     Internal LSA Code  
Select 5
  For Attained Ages 80 and under:   3018  

  •   [***] on purchase payments between $10,000 and $49,999.99     •   [***] on
purchase payments between $50,000 and $99,999.99     •   [***] on purchase
payments of $100,000 and above

     
 
     For Attained Ages 81 through 86:

  •   [***] on purchase payments between $10,000 and $49,999.99     •   [***] on
purchase payments between $50,000 and $99,999.99     •   [***] on purchase
payments of $100,000 and above

     
 
     For Attained Ages 87 through 90:

  •   [***] on purchase payments between $10,000 and $49,999.99     •   [***] on
purchase payments between $50,000 and $99,999.99     •   [***] on purchase
payments of $100,000 and above

                 
 
•     If the contract owner replaces the contract to a five year term at
any time after the fifth contract year*, Company will pay Agency:   3010    

(a) [***] of the contract value upon replacement for Attained
Ages up to and including 80; or
 
(b) [***] of the contract value upon replacement for Attained
Ages 81 to 86;
 
(c) [***] of the contract value upon replacement for Attained
Ages 87 to 90.

             
 
•     If the contract owner replaces the contract to a new three year term at
any time after the fifth contract year*, Company will pay Agency
[***] of the contract value upon replacement for Attained Ages up to
and including 90.                  3010ie

 

*   Upon replacement, the Company will issue a new contract to the contract
owner.

CHARGEBACKS:
In the event that a contract is surrendered under the “free look” provision, or
otherwise rescinded, then charge backs will be made against all compensation
paid with respect to such contract.
In the event of a withdrawal within twelve (12) months from a contract’s issue
date, Agency will be charged back compensation paid on the amount that exceeds
10% of such contract’s policy value. In the event of a full withdrawal within
twelve (12) months from a contract’s issue date, Agency will be charged back all
compensation paid with respect to such contract. The chargeback will be waived
if the withdrawal:

  •   Does not exceed the amount withdrawn under the 10%-Free Withdrawal
provision of the contract;     •   Is a non-commissionable transfer or rollover
between Company products;     •   Is made after the Owner is deceased or is
eligible for a hospital or nursing home waiver;     •   Is part of a series of
systematic withdrawals pursuant to Internal Revenue Code Section 72(t) or
401(a)(9) for qualified plans and Section 72 (q) or 72 (s) for non-qualified
plans;     •   Is a payout under an annuitization option of the contract.

If the contract owner replaces the contract, the chargebacks above will apply
during the first twelve (12) months from the new contract’s issue date.
THIS SCHEDULE MAY BE MODIFIED OR CANCELED BY COMPANY AT ANY TIME BY PROVIDING
WRITTEN NOTICE.

 



--------------------------------------------------------------------------------



 



AMENDMENT
This Amendment to the Agency Agreement dated as of September 26, 2006 between
Symetra Life Insurance Company and Chase Insurance Agency, Inc. (“Amendment”) is
made and entered into between Symetra Life Insurance Company (“Symetra”) and
Chase Insurance Agency, Inc. (“Chase”), and is effective as of January 1, 2011
(“Effective Date”).
WHEREAS, Symetra and Chase entered into an Agency Agreement dated as of
September 26, 2006 (the “Agency Agreement”); and
WHEREAS, Symetra and Chase desire to amend the Agency Agreement as set forth
below.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, Symetra and Chase agree as follows:
Symetra Life Insurance Company Terms and Conditions, LSA-282_JPM 09/2006, is
hereby deleted in its entirety, and is hereby replaced by Symetra Life Insurance
Company Terms and Conditions, LSA-282_JPM 01/2011, a copy of which is attached
hereto as Exhibit A.
All other provisions of the Agency Agreement remain unchanged.
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed on the date indicated below, effective as of the Effective Date.

          SYMETRA LIFE INSURANCE COMPANY    
 
       
By:
  /s/ Richard LaVoice
 
Richard LaVoice      
Title:
  Executive Vice President    
 
       
Date:
       
 
 
 
   

          CHASE INSURANCE AGENCY, INC.    
 
       
By:
  /s/ Laura Pantaleo
 
   
 
       
Title:
  President of Chase Insurance Agency    
 
        Date: 2/17/11    

 



--------------------------------------------------------------------------------



 



Exhibit A
Symetra Life Insurance Company
Terms and Conditions
General

1.   Values Statement

      The Company has a history, tradition and reputation for high ethical
standards. Agency agrees to adhere to the Values Statement, will avoid conflicts
of interest, and will comply with all applicable laws.

      Agency shall:

  a.   Act with integrity, which includes being honest with customers and
Company.     b.   Understand Company’s customers’ financial and insurance
objectives and satisfy those objectives with suitable financial and insurance
products and first-rate service.     c.   Provide clear and accurate advertising
and sales materials to Company customers.     d.   Resolve customers’ complaints
and disputes fairly and promptly.     e.   Take appropriate actions, including
having adequate supervision, to comply with applicable laws.     f.   Compete
actively and fairly so as to provide customers with needed services and products
at reasonable prices. However, it is understood that Agency does not set product
pricing.

2.   Confidentiality

    Each party may furnish the other party with personal customer information
that is non-public and confidential in nature. Except as required in order to
perform its obligations and duties under this Agreement, to perform joint
marketing efforts, or as permitted by law, neither party shall use or disclose
such non-public or confidential information received from the other party.      
Each party will maintain and enforce safety and physical security procedures
with respect to its access and maintenance of personal customer information that
provide reasonably appropriate technical and organizational safeguards against
accidental or unlawful destruction, loss, alteration or unauthorized disclosure
or access. Each party will notify the other of any breach of security and use
diligent efforts to remedy any breach of security or unauthorized access in a
timely manner. Each party agrees to cooperate with the other’s efforts to remedy
any breach of security or unauthorized access.

3.   Company agrees that during the term of this Agreement and following its
termination, Company shall not solicit any customer of Agency who purchases any
product from the Company under this Agreement for any additional product or
service without Agency’s prior written consent; provided, however, that Company
may offer additional products or services to any such customers who become a
customer of the Company through another agency relationship.   4.   Status and
Authority of Agency

  a.   Agency is an independent contractor, not an employee of Company, which
has retained its right to exercise exclusive and independent control of its
time, energy and skill in the conduct of its business.     b.   Agency is
authorized to solicit applications for those life and health insurance products
issued by the Company that are listed on the attached agency agreement pages;
and to collect initial policy premiums and account deposits, and such other
premiums as may be specifically authorized by the Company.

5.   Agency has no authority to:

  a.   Make, alter or discharge any policy;     b.   Extend the time for payment
of premiums;     c.   Waive or extend any policy provision;     d.   Incur any
liability or expense on behalf of Company;     e.   Receive any money due or to
become due to Company except initial policy premiums and account deposits and
other such premiums as may be specifically authorized by the Company.

6.   Agency shall promptly submit applications and remit premiums and deposits
to Company at its Home Office.       Agency shall be responsible to Company for
the fidelity and acts of Agency representatives. Agency is responsible for
ensuring that no business is solicited by any representative until that
representative is authorized to represent the Company according to the
applicable state regulations and after the Agreement effective date.
Compensation is earned on premiums received after the Agency is appointed with
the Company.   7.   Agency shall not pay or allow, or offer to allow, as an
inducement to any person to insure or enroll, any illegal rebate of premium or
other consideration due, or any other inducement not specified in the policy;
nor make any misrepresentations or incomplete comparison for the purpose of
inducing a policyholder in any other company to lapse, forfeit or surrender
insurance.

Symetra Life Insurance Company § 777 108th Avenue NE, Suite 1200 § Bellevue, WA
98004-5135 § www.symetra.com
Mailing Address: PO Box 34690 § Seattle, WA 98124-1690 § Phone 1-800-796-3872 §
TTY/TDD 1-800-833-6388
VL-148 8/07

 



--------------------------------------------------------------------------------



 



    Agency shall not use any sales material, illustrations or advertisement in
which Company is identified, unless the written consent of Company is obtained.
Company shall not use the name “Chase Insurance Agency, Inc.,” “JPMorganChase,”
“JPMorgan,” “Chase” or any derivative thereof, in any manner whatsoever without
the prior written consent of Agency, which consent may be withheld in Agency’s
sole and absolute discretion.   8.   Agency must notify Company immediately if
it becomes aware of any written or verbal complaint involving a Company product.
A complaint is any communication primarily expressing a grievance. The
distinction between an inquiry and a grievance lies in the language used and a
reasonable interpretation of that language.   9.   Without liability to the
Agency, the Company may withdraw from doing business in any jurisdiction, and
may at its discretion withdraw, substitute, add or change rates on any plan or
plans.   10.   Cost of Marketing Material. Company shall be responsible for all
costs associated with creating and producing advertising and promotional
material as well as for costs associated with providing such materials to
Agency.   11.   Contact with Agency’s Representatives. Company, its affiliates
and subsidiaries, shall not make any contact with the Agency’s representatives
except as permitted under Agency’s guidelines as published by Agency from time
to time, unless such contact is in regard to claims or servicing issues related
to the products issued by Company.   12.   Service Level Requirements. Company
shall maintain disaster recovery and contingency plans and information security
policies and procedures acceptable to Agency. Company shall also exercise
commercially reasonable efforts to achieve operational and service level
requirements as set forth in Schedule attached hereto and as may be amended by
Agency from time to time.

Suitability
Agency shall be responsible for reviewing the suitability of Company product
sales by Agency representatives under all applicable state and federal laws,
rules and regulations (“applicable laws”). Agency shall require Agency
representatives to complete Agency’s suitability form, which form will comply
with NAIC / FINRA suitability requirements, and shall provide a copy to the
Company upon request. Agency shall meet or exceed the requirements established
by the Suitability in Annuity Transactions Model Regulation adopted by the
National Association of Insurance Commissioners (the “NAIC”) and any successor
thereto. The suitability of Company product sales will also be reviewed by
Agency’s affiliated broker-dealer.
Agency shall also be responsible for the training, supervision and control of
Agency representatives in connection with their solicitation activities
regarding Company products. Agency shall do each of the following:

1.   Ensure that Agency representatives complete all state and federally
mandated continuing education and other training requirements, and use training
materials furnished by the Company to provide or make provisions for providing
training to Agency representatives regarding the sale of Company products. Such
training shall also include but not be limited to general product training on
requirements regarding suitability, replacement, and anti-money laundering.
Agency shall maintain records regarding the training provided to Agency
representatives, and shall provide proof of the training upon request by the
Company.   2.   Establish and maintain a system which will ensure that
recommendations by Agency representatives to customers will be reviewed by
Agency’s affiliated broker-dealer, to achieve compliance with all applicable
laws.   3.   Establish and maintain procedures for capturing customer
information which is required for making a suitability determination in
accordance with all applicable laws, and for assuring Agency’s compliance with
all applicable laws.   4.   Maintain accurate records and conduct periodic
reviews of its records to verify that Agency is in compliance with all
applicable laws, and provide such records to Company upon written request.   5.
  Submit to Company a certification signed by an officer of the Agency, upon
written request, which certifies that Agency has a reasonable basis to believe
that it is in compliance with its policies and procedures and with all
applicable laws.   6.   Company shall have the right at its expense, upon
reasonable notice to Agency, to audit Agency records and practices in order to
determine whether the Agency is in compliance with its policies and procedures
and with all applicable laws.

 



--------------------------------------------------------------------------------



 



Compensation

1.   Compensation will be paid in accordance with the most current Schedule(s)
in effect at the time the business is approved by the Company. The right to
receive compensation is conditioned on Agency’s satisfactory service to
customers and on Agency’s continuing status as servicing agency, as determined
by the Company.   2.   The Company may establish a reasonable minimum amount for
compensation payments. If the amount due is less than such sum, the balance will
be carried forward to the next payment date until the minimum amount is reached.
  3.   Undistributed compensation in the hands of Company and its affiliates may
be applied at any time to and as an offset on any due and unpaid obligations of
Agency to Company and its affiliates. If compensation owed by Agency to Company
exceeds compensation payable to Agency, then Agency will immediately repay
Company compensation owed to Company.   4.   Neither this Agreement, nor any of
the benefits to accrue hereunder, shall be assigned or transferred, either in
whole or in part, without prior written consent of the Company with the
exception of an assignment or transfer resulting by (a) a consolidation or
merger of the Agency or their parent corporation into or with any other entity
where the Agency or their parent corporation, or any entity controlled by the
Agency or their parent coporation is the surviving entity; or (b) a sale,
transfer or other disposition of all, or substantially all, of the assets of
Agency or their parent corporation, in a single transaction or series of related
transactions, to any person or entity, or group of related persons or entities,
controlled by the Agency or their parent corporation, or any entity controlled
by the Agency or their parent corporation.   5.   Company at any time, by
written notice to Agency may change the compensation allowed under this
Agreement as to new business effective on or after the date of such notice.   6.
  If Company returns any portion of the premiums on a policy previously issued,
Agency will pay to Company the compensation previously received with respect to
the returned premiums. In addition, Agency will refund to Company compensation
on canceled insurance, and on reductions in premiums, at the same rate as those
on which compensation was originally received.

Termination

1.   Commissions, sales fees, service fees and any other compensation payable
after this Agreement has been terminated shall be as specified in the applicable
schedules, subject to any offset on any due and unpaid obligation to the Company
and affiliates. Payment of any compensation will be subject to all terms and
conditions of the most current Schedule(s) in effect, regardless of whether such
schedule(s) was part of the Agreement at the time of termination.   2.   This
Agreement shall terminate immediately and the Agency shall forfeit any and all
compensation accruing hereunder, if any of the following acts are committed by
the Agency representatives:

  a.   Withholding any property belonging to the Company after demand for its
relinquishment has been made by the Company;     b.   Willfully misappropriating
funds belonging to the Company;     c.   Committing any other fraudulent act
against the Company or its policyholders;     d.   Doing any act which results
in having the required license to act as an insurance agent or broker canceled
by any state insurance department;     e.   Encouraging Company customers to
replace their Company products through systematic campaigns of replacement
evidenced by written memoranda, instructions, sales guides, or incentive
compensation designed to encourage such replacement; and     f.   Making any
representation or doing any act injuring the business or reputation of the
Company.

THE FAILURE OF THE COMPANY TO ENFORCE ANY PROVISION OF THIS AGREEMENT SHALL NOT
CONSTITUTE A
WAIVER BY THE COMPANY OF ANY SUCH PROVISION. THE PAST WAIVER OF A PROVISION BY
THE COMPANY SHALL NOT CONSTITUTE A COURSE OF CONDUCT OR A WAIVER IN THE FUTURE
OF THAT SAME PROVISION.

 